DETAILED ACTION
	This action is responsive to 05/03/2022.
	Claims 1, 4-9, and 11-12 are pending.
	Claims 2-3, 10, and 13 are canceled.
	Prior objection to claim 2 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US Patent 10,679,566 B2), hereinafter Jeon, in view of Ahn et al. (US Patent 11,037,478), hereinafter Ahn.
Regarding claim 1, Jeon discloses a stretchable display substrate (substrate 100 of display panel 300 is elongatable so that it may stretch or shrink in at least one direction-see fig. 2 and [col. 6, ll. 30-33]), comprising: a plurality of islands on a base substrate (a plurality of island patterns IS-see fig. 3 and [col. 7, ll. 7-8]), and a plurality of connection bridges corresponding to each of the plurality of islands (a plurality of bridge patterns BR-see fig. 3 and [col. 7, ll. 8-9]); wherein the plurality of islands are distributed in array and separated from each other (see fig. 3), a light-emitting unit is disposed in each of the plurality of islands (each pixel PXL disposed on the island patterns is an OLED pixel (see figs. 4-5) having a light-emitting unit (see fig. 7)); the plurality of connection bridges corresponding to each island are configured to connect the island with islands adjacent to the island (adjacent island patterns IS may be coupled with each other by at least one bridge pattern BR-see fig. 3 and [col. 7, ll. 12-13]); a thin film transistor array layer structure is disposed between the base substrate and the plurality of islands, the thin film transistor array layer structure comprises a gate metal layer and a source-drain metal layer (see fig. 7); an electrical detection structure is configured to have an electrical parameter changed when the stretchable display substrate is stretched (see, for example, fig. 8 with description in [col. 13, ll. 50-col. 14, ll. 49], which further discloses sensing lines RSL (electrical detection structure) that may be disposed on the bridge patterns BR and the island patterns IS and extend in one direction, wherein a sensing unit 430 (see fig. 1) may sense a degree of elongation of the OLED device with reference to variation in resistance (electrical parameter) of the sensing lines-see [col. 5, ll. 39-46]).
Jeon does not appear to expressly disclose that the electrical detection structure is provided between each island and the plurality of connection bridges corresponding to the island.
However, Jeon, in for example, [col. 14, ll. 1-3] and also fig. 8, teaches that the sensing lines RSL may be disposed on the bridge patterns BR and the island patterns IS.
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to arrange the sensing lines RSL (electrical detection structure) in any appropriate location that would allow for sensing a degree of elongation of the OLED device substrate with reference to variation in resistance of the sensing lines, which simply amounts to choosing from a finite number of identified, predictable solutions for disposing the sensing lines, with a reasonable expectation of success.
Jeon does not appear to expressly disclose wherein the electrical detection structure comprises a capacitor, the capacitor comprises a first electrode plate in the gate metal layer, and a second electrode plate in the source-drain metal layer;  Docket No. BOE21305PCTUSwherein the first electrode plate is located on a connection bridge of the plurality of connection bridges, and the second electrode plate is located at a junction between the connection bridge and a first island corresponding to the connection bridge; and wherein an orthographic projection of a first portion of the second electrode plate onto the base substrate is located inside an orthographic projection of the first island onto the base substrate, and the first portion of the second electrode plate is under a light-emitting unit in the first island.
Ahn, in the same field of endeavor (stretchable display panels), in for example, figs. 2-5 with description in [col. 21, ll. 1-col. 22, ll. 53], teaches a first stretch sensing Rx line 182Sa connected to a first data line 132a, and a second stretch sensing Tx line 182Sb connected to a second data line 132b, that together constitute a second stretch sensing line 182S that play dual roles as a data line and stretch sensing line, wherein the degree of stretch of a lower substrate 110 may be determined by sensing a capacitance C between the second stretch sensing Rx line 182Sa and the second stretch sensing Tx line 182Sb, wherein the stretch sensing line can also be implemented using gate lines (see first stretch sensing line 181S in figs. 6-7 with description in [col. 22, ll. 54-col. 24, ll.7]). As shown in fig. 5 (taken along the line V-V’ in fig. 2), the first stretch sensing Rx line 182Sa is disposed on a different layer from the second stretch sensing Tx line (connected to 132b). Ahn teaches using existing metal layers (data or gate lines) to implement the stretch sensing capacitor, wherein the metal layers can be on different layers separated by a dielectric, or placed on the same layer separated by a dielectric. Therefore, the ability to choose an appropriate layer (gate metal layer, source/drain metal layer, etc.) for disposing the electrode plates of the stretch sensing capacitor simply amounts to routine, well-understood conventional activity that would have been well-within the confines of an artisan in the field of endeavor before the effective filing date of the claimed invention.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ahn with the invention of Jeon by implementing the stretch sensing using a capacitor between two lines separate by a dielectric, as taught by Ahn, which constitutes choosing from a finite number of identified, predictable solutions for disposing the sensing lines, with a reasonable expectation of success.
Regarding 9, Jeon discloses a method for manufacturing a stretchable display substrate (substrate 100 of display panel 300 is elongatable so that it may stretch or shrink in at least one direction-see fig. 2 and [col. 6, ll. 30-33], wherein the stretchable display substrate comprises: a plurality of islands on a base substrate (a plurality of island patterns IS-see fig. 3 and [col. 7, ll. 7-8]), and a plurality of connection bridges corresponding to each of the plurality of islands (a plurality of bridge patterns BR-see fig. 3 and [col. 7, ll. 8-9]); the plurality of islands are distributed in array and separated from each other (see fig. 3), a light-emitting unit is disposed in each of the plurality of islands (each pixel PXL disposed on the island patterns is an OLED pixel (see figs. 4-5) having a light-emitting unit (see fig. 7)); the plurality of connection bridges corresponding to each island are configured to connect the island with islands adjacent to the island (adjacent island patterns IS may be coupled with each other by at least one bridge pattern BR-see fig. 3 and [col. 7, ll. 12-13]); a thin film transistor array layer structure is disposed between the base substrate and the plurality of islands, the thin film transistor array layer structure comprises a gate metal layer and a source-drain metal layer (see fig. 7), wherein an electrical parameter of an electrical detection structure changes when the stretchable display substrate is stretched (see, for example, fig. 8 with description in [col. 13, ll. 50-col. 14, ll. 49], which further discloses sensing lines RSL (electrical detection structure) that may be disposed on the bridge patterns BR and the island patterns IS and extend in one direction, wherein a sensing unit 430 (see fig. 1) may sense a degree of elongation of the OLED device with reference to variation in resistance (electrical parameter) of the sensing lines-see [col. 5, ll. 39-46]).
Jeon does not appear to expressly disclose that the electrical detection structure is provided between each island and the plurality of connection bridges corresponding to the island.
However, Jeon, in for example, [col. 14, ll. 1-3] and also fig. 8, teaches that the sensing lines RSL may be disposed on the bridge patterns BR and the island patterns IS.
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to arrange the sensing lines RSL (electrical detection structure) in any appropriate location that would allow for sensing a degree of elongation of the OLED device substrate with reference to variation in resistance of the sensing lines, which simply amounts to choosing from a finite number of identified, predictable solutions for disposing the sensing lines, with a reasonable expectation of success.
Jeon does not appear to expressly disclose wherein the electrical detection structure comprises a capacitor, the capacitor comprises a first electrode plate in the gate metal layer, and a second electrode plate in the source-drain metal layer;  Docket No. BOE21305PCTUSwherein the first electrode plate is located on a connection bridge of the plurality of connection bridges, and the second electrode plate is located at a junction between the connection bridge and a first island corresponding to the connection bridge; and wherein an orthographic projection of a first portion of the second electrode plate onto the base substrate is located inside an orthographic projection of the first island onto the base substrate, and the first portion of the second electrode plate is under a light-emitting unit in the first island.
Ahn, in the same field of endeavor (stretchable display panels), in for example, figs. 2-5 with description in [col. 21, ll. 1-col. 22, ll. 53], teaches a first stretch sensing Rx line 182Sa connected to a first data line 132a, and a second stretch sensing Tx line 182Sb connected to a second data line 132b, that together constitute a second stretch sensing line 182S that play dual roles as a data line and stretch sensing line, wherein the degree of stretch of a lower substrate 110 may be determined by sensing a capacitance C between the first stretch sensing Rx line 182Sa and the second stretch sensing Tx line 182Sb, wherein the stretch sensing line can also be implemented using gate lines (see first stretch sensing line 181S in figs. 6-7 with description in [col. 22, ll. 54-col. 24, ll.7]). As shown in fig. 5 (taken along the line V-V’ in fig. 2), the second stretch sensing Rx line 182Sa is disposed on a different layer from the second stretch sensing Tx line (connected to 132b). Ahn teaches using existing metal layers (data or gate lines) to implement the stretch sensing capacitor, wherein the metal layers can be on different layers separated by a dielectric, or placed on the same layer separated by a dielectric. Therefore, the ability to choose an appropriate layer (gate metal layer, source/drain metal layer, etc.) for disposing the electrode plates of the stretch sensing capacitor simply amounts to routine, well-understood conventional activity that would have been well-within the confines of an artisan in the field of endeavor before the effective filing date of the claimed invention.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ahn with the invention of Jeon by implementing the stretch sensing using a capacitor between two lines separate by a dielectric, as taught by Ahn, which constitutes choosing from a finite number of identified, predictable solutions for disposing the sensing lines, with a reasonable expectation of success.
Regarding claims 4 and 11, Ahn is further relied upon to teach wherein the first electrode plate is arranged in a same layer and made of a same material as a gate metal layer of the stretchable display substrate; and the second electrode plate is arranged in a same layer and made of a same material as a source-drain metal layer of the stretchable display substrate (see, for example, figs. 11-12, 14 and 16, wherein the stretch sensing lines that form the sensing capacitor, are disposed on different layers. Furthermore, the capacitor plates may be formed from data lines (see figs. 2-5 with description in [col. 21, ll. 1-col. 22, ll. 53]) or gate lines (see first stretch sensing line 181S in figs. 6-7 with description in [col. 22, ll. 54-col. 24, ll.7]). Choosing an appropriate layer for disposing the electrode plates (such as a gate metal layer and/or a source/drain layer) is routine, well-understood conventional activity that is within the confines of an artisan in the field of endeavor).  
Regarding claims 5 and 12, Ahn is further relied upon to teach wherein both the first electrode plate and the second electrode plate are arranged in a same layer and made of a same material as a gate metal layer of the stretchable display substrate; or both the first electrode plate and the second electrode plate are arranged in a same layer and made of a same material as a source-drain metal layer of the stretchable display substrate (see, for example, figs. 13 and 15, wherein the stretch sensing lines that form the sensing capacitor, are disposed on the same layer. Furthermore, the capacitor plates may be formed from data lines (see figs. 2-5 with description in [col. 21, ll. 1-col. 22, ll. 53]) or gate lines (see first stretch sensing line 181S in figs. 6-7 with description in [col. 22, ll. 54-col. 24, ll.7]). Choosing an appropriate layer for disposing the electrode plates (such as a gate metal layer or a source/drain layer) is routine, well-understood conventional activity that is within the confines of an artisan in the field of endeavor).
Regarding claim 6, Ahn is further relied upon to teach wherein the first electrode plate and the second electrode plate are of S shape or comb shape (see fig. 10).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ahn with the invention of Jeon such that each stretch sensing line has a wavy shape, as taught by Ahn, to permit them to stretch without breaking (see [col. 8, ll. 11-13]).
Regarding claim 7, Jeon discloses a stretchable display device, comprising the stretchable display substrate according to claim 1, and further comprising: a display drive circuit, connected to the electrical detection structure, and configured to: detect a change amount of the electrical parameter of the electrical detection structure, determine a stretch amount of an area where the electrical detection structure is located according to the change amount of the electrical parameter, and perform displaying compensation according to the stretch amount (see, for example, fig. 1 with description in [col. 5, ll. 39-53], wherein it is disclosed that a sensing unit 430 may sense the degree of elongation of the OLED device with reference to variation in resistance of the sensing lines, the sensing unit 430 may transmit to a data compensation unit 440, a signal STS indicating the degree of elongation of the OLED device, and a data compensation unit 440 (within a timing controller 450) may compensate for a data signal to be provided to the display panel 300 according with the signal STS obtained from the sensing unit).
Regarding claim 8, Jeon discloses an operating method of a stretchable display device, applied to the stretchable display device according to claim 7, comprising: detecting, by the display drive circuit, the change amount of the electrical parameter of the electrical detection structure; determining the stretch amount of the area where the electrical detection structure is located according to the change amount of the electrical parameter; and performing displaying compensation according to the stretch amount (see, for example, fig. 1 with description in [col. 5, ll. 39-53], wherein it is disclosed that a sensing unit 430 may sense the degree of elongation of the OLED device with reference to variation in resistance of the sensing lines, the sensing unit 430 may transmit to a data compensation unit 440, a signal STS indicating the degree of elongation of the OLED device, and a data compensation unit 440 (within a timing controller 450) may compensate for a data signal to be provided to the display panel 300 according with the signal STS obtained from the sensing unit).  
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant Remarks, pg. 7-9) that reference Ahn fails to disclose, teach, or otherwise suggest at least the limitation “an orthographic projection of a first portion of the second electrode plate onto the base substrate is located inside an orthographic projection of the first island onto the base substrate, and the first portion of the second electrode plate is under a light-emitting unit in the first island” as recited in amended claims 1 and 9.
The Examiner respectfully disagrees for at least the following reasons: Ahn teaches a second stretch sensing line 182S constituting a second stretch sensing Rx line 182Sa and a second stretching sensing Tx line 182Sb respectively connected to first and second data lines (132a, 132b), and performing a dual function of a data line and a stretch sensing line (figs. 2-5), similarly, a second stretch sensing line 181S may be implemented using gate lines performing a dual function of a gate line and a stretch sensing line (see 181S- figs. 6-7), and, a stretch sensing line 182S that can be implemented using separate lines from data or gate lines (see fig. 9 and [col. 24, ll. 45-[col. 25, ll. 19] for description). As shown in fig. 5 (taken along the line V-V’ in fig. 2), the second stretch sensing Rx line 182Sa is disposed on a different layer from the second stretch sensing Tx line (connected to 132b) and Ahn further teaches different ways of disposing stretch sensing Rx lines (180Sa) stretch sensing Tx line (180Sb) either on the same layer or on different layers (see figs. 11-16). The Examiner therefore contends that the ability to choose an appropriate layer (gate metal layer, source/drain metal layer, etc.) for disposing the electrode plates of the stretch sensing capacitor simply amounts to routine, well-understood conventional activity that would have been well-within the confines of an artisan in the field of endeavor before the effective filing date of the claimed invention, and would have been readily gleaned from the teachings of Ahn. Furthermore, as shown in for example figs. 2 and 6 of Ahn, the capacitance is sensed at the edge of the rigid substrate 112 (island) using two capacitor plates separated by an insulating layer (dielectric) as it is in the instant application, wherein the plates may be disposed on the same plane (e.g., figs. 13, 15), or on different planes (figs. 11-12, 14, and 16). There is no evidence of unexpected results from placing the first and the second capacitor plates on very specific layers (such as one plate on a gate metal layer and another plate on a source/drain layer). The Examiner therefore contends that the claims in the instant application, as amended, are still obvious in view of Jeon and Ahn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627